Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 3, 2022 in response to the Office Action of February 03, 2022 is acknowledged and has been entered. 
Claim 1-6 and 9-41 are currently pending. 
Claims 1-6, 9, 12, 16, 17, 21, 23, 26-36, and 40 have been amended.
Claims 30-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1-6 and 9-29 are under examination.

NEW GROUNDS OF REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase " wherein each n for each of Compounds 1-10 and 11-16 is independently an integer from 40 to 350" renders the claim indefinite because Compound 1 does not have a n and there is no Compound 11. 
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 is dependent on claim 1, which recites: 2,7-(bis-methoxyPEG-carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate)4-6interleukin-2 as the long acting IL2Rβ-preferential agonist.  However, claim 21 encompasses: multi(2,7-(bis-methoxyPEG-carboxyamide)(9H- fluorene-9-yl)methyl N-carbamate)interleukin-2, and (2,7-(bis- methoxyPEG-carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate)6 avginterleukin-2, which fail to include all the limitations of the claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 is dependent on claim 1, and recites " wherein the TLR agonist is selected from R848, imiquimod, 4-arm-PEG20k-CM-imiquimod, 4-arm-PEG20k-CM-glycine-N- imiquimod, 4-arm-PEG20k-CM-N-R848, 4-arm-PEG20k-CM-glycine-N-R848…."  In claim 1 the TLR agonist is covalently attached to a multi-arm, water-soluble, non-peptidic polymer, however R848 and imiquimod, listed in claim 23, are not attached to a multi-arm, water-soluble, non-peptidic polymer. Thus claim 23 fails to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 9-11, 18, 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirwan (Shirwan et al., WO 2012/109203 A1, Publication Date: 2012-08-16, of record) and in view of Schön (Schön et al., Oncogene 27, 190-199, Publication Year: 2008) and Lynn (Lynn et al., Nature Biotech., 33(11):1201-1210 and Supplementary, Publication Date: 2015-10-26).
It’s noted that the method of claim 1 does not require all three compounds to be administered together. The three combinations: (i) 4-1BB agonist + long acting IL2Rβ-preferential agonist, or (ii) 4-1BB agonist + TLR agonist is covalently attached to a multi-arm, water-soluble, non-peptidic polymer; or (iii) 4-1BB agonist + long acting IL2Rβ-preferential agonist + TLR agonist is covalently attached to a multi-arm, water-soluble, read on claim 1.
Shirwan teaches that MPL is a toll-like receptor 4 (TLR-4) agonist. MPL primarily targets innate immunity, leading to the recruitment, activation, and maturation of antigen presenting cells (APCs), such as dendritic cells (DCs) that facilitate the generation of adaptive immune responses, See [0005].
Shirwan teaches various TLR agonists, including TLR-7 agonist, TLR-8 agonist, e.g. imidazoquinoline derivatives. See page 10. As evidenced by Schön, the commonly known TLR7/8 agonists of imidazoquinoline family are imiquimod and R848. See page 191, col. 1. 
Shirwan teaches that 4-1BBL (also known as 4-BB-L, 4-BB ligand, TNFSF9, ILA ligand) is a type II protein expressed on activated B cells, macrophages, and DC two to three days following activation. 4-1BB/4-1BBL interactions also transduce Signal 2 to CD8+ T cells in a CD28-independent manner and stimulate them to produce cytokines, expand, and acquire effector functions, See [0036]. Based on the instant specification ([0058]), 4-1BB ligand is a 4-1BB agonist.
Shirwan teaches compositions comprising 4-1BBL and TLR agonist, See [0059].
Shirwan teaches methods for treating a tumor or cancer by administering to a subject (a) the antigen, (b) a TLR agonist, and (c) 4-1BBL, See [0061] and claim 18.
Shirwan teaches representative tumor cells which may be targeted include, without limitation, carcinomas, which may be derived from any of various body organs including lung, liver, breast, bladder, stomach, colon, pancreas, skin, and the like. Carcinomas may include adenocarcinoma, which develop in an organ or gland, and squamous cell carcinoma, which originate in the squamous epithelium. Other cancers that can be treated include sarcomas, such as osteosarcoma or osteogenic sarcoma (bone), chondrosarcoma (cartilage), leiomyosarcoma (smooth muscle), rhabdomyosarcoma (skeletal muscle), mesothelial sarcoma or mesothelioma (membranous lining of body cavities), fibrosarcoma (fibrous tissue), angiosarcoma or hemangioendothelioma (blood vessels), liposarcoma (adipose tissue), glioma or astrocytoma (neurogenic connective tissue found in the brain), myxosarcoma (primitive embryonic connective tissue), an esenchymous or mixed mesodermal tumor (mixed connective tissue types). In addition, myelomas, leukemias, and lymphomas are also susceptible to treatment. See [0046].
Shirwan teaches that combined use of SA-4-1BBL and MPL as the adjuvant component of E7 TAA-based vaccine has robust efficacy in eradicating established TC-1 tumors, See [0072] and [0073].
Shirwan teaches that SA-4-1BBL and MPL adjuvants work in synergy to generate potent CD8+ T cell effector and memory responses that correlate with the therapeutic efficacy of the vaccine against the TC-1 tumor (a skin tumor), See [0074] and Fig. 2A-C.
Shirwan teaches that SA-4-1BBL and MPL cause a significant reduction in the number of intratumoral Treg cells, an increase intratumoral CD8+ T cells, and the most favorable intratumoral Teff/Treg cell ratio in mice model, See [0076], [0077], [0086] and Fig. 3.
Shirwan teach that an agonistic antibody to 4-1BB has similar activity and function to SA-4-1BBL. See [0087].
Shirwan teaches that vaccination with SA-4-1BBL/MPL adjuvant system and surviving eradicates established 3LL (Lewis Lung Carcinoma Cells) pulmonary metastatic tumors, See [0079] and [0080].
Shirwan teaches that a method of inducing an immune response against an antigen in a subject, comprising administering to the subject (a) the antigen, (b) a TLR agonist and, (c) 4-lBBL, See claim 13.
Shirwan teaches that the combination may be administered as part of the same composition, or may be administered simultaneously or sequentially, See [0010].
Shirwan teaches common routes of administration, including oral, sublingual, transmucosal, transdermal, rectal, vaginal, subcutaneous, intramuscular, intravenous, intra-arterial, intrathecal, via catheter, via implant etc. In some embodiments, a composition is administered near or directly to the tumor, such as by direct injection into the tumor or injection into the blood such as when the tumor is a tumor of the blood, See [0023].
Shirwan teaches that tumors includes solid and non-solid tumors, See [0032]. 
Shirwan teaches as set forth above. However, Shirwan does not teach the combination of 4-1BB agonist + TLR agonist is covalently attached to a multi-arm, water-soluble, non-peptidic polymer. 
Lynn teaches that US Food and Drug Administration's approved two imidazoquinoline-based TLR-7/8a (imiquimod and resiquimod (R848)) for treating skin pathologies provides evidence to support their safety and efficacy as immunotherapies in humans, the unfavorable pharmacokinetic properties of these agonists for use in vaccines reduces their effectiveness for inducing adaptive immunity and gives rise to systemic toxicity, thereby presently limiting TLR-7/8a to topical uses. See page 1202, col. 1, para. 1.
Lynn teaches various polymer-TLR-7/8 conjugates, including PP-7/8a. See Fig 1. As shown in Fig 1b, and Supplementary Figs. 1-2, the Poly-7/8a PEG (hydrophilic) conjugates is a toll-like receptor agonist (e.g. R848), covalently attached to a multi-arm, water-soluble, non-peptidic polymer. 
Lynn teaches that Increasing agonist density (3–10 mol% 7/8a) on PP-7/8a (with PEG polymer) adminis-tered at the same dose of TLR-7/8a (62.5 nmol) led to higher expression of co-stimulatory molecules by macrophages/monocytes (Fig. 3b) and certain DC subsets (Supplementary Fig. 6b), as well as more persistent cytokine production (Fig. 3c). Furthermore, using PP-7/8a either at different doses of TLR-7/8a (1–62.5 nmol) or with a ~20-fold more potent agonist (PP-20x7/8a, Supplementary Fig. 2a, 2b) led to higher-magnitude and more persistent (>8 d) cytokine responses (Fig. 3d). See page 1204, col. 2, para. 2.
Lynn teaches that increasing either the dose of TLR-7/8a delivered with PP-7/8a or the potency of the agonists attached to PP-7/8a resulted in significantly increased magnitude of CD8+ T cell responses (Fig. 3f). See page 1205, col. 1.
Lynn teaches that delivery of the various TLR agonists on particulate carriers largely resulted in enhanced DC activation and lymph node cytokine production while reducing systemic cytokine production and morbidity relative to the uncon-jugated TLR agonists. Grouping data from several studies in a meta-analysis showed that the systemic cytokine production induced by uncon-jugated TLR agonist is associated with acute TLR agonist toxicity and morbidity (Supplementary Fig. 11e). See page 1207, col. 1, para. 1.
Lynn teaches that PP-7/8a enhances protective T cell immunity. See page 1207, col. 1, para. 2.
Lynn teaches that various polymers can be used as scaffolds for TLR-7/8 agonists delivery, including HPMA, NIPAM, PLGA. See page 1209, col. 1, para. 2.
Lynn teaches that polymer carriers of TLR agonists represent a diverse and versatile class of adjuvant that can be systematically tuned to achieve the optimal magnitude, quality and spatiotemporal characteristics of innate immune activity required for eliciting antibody and T cell immunity for applications in preventive and therapeutic vaccines for infections and tumors. See page 1209, col. 1, para. 2.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a subject with cancer with a 4-1BB agonist and a TLR agonist, e.g. a TLR-7/8 agonist of imidazoquinoline derivatives such as imiquimod and R848, as taught by Shirwan and Schön, and substitute the R848 or imiquimod with a R848-polymer conjugate (e.g. PP-7/8a), as taught by Lynn, because (i) unfavorable pharmacokinetic properties of R848 or imiquimod for use in vaccines reduces their effectives for inducing adaptive immunity and gives rise to systemic toxicity (See page 1202, col. 1, para. 2 of Lynn); (ii) PP-7/8a has shown better pharmacokinetic properties; stronger activity and reduced toxicity compared to R848. One of ordinary skilled in the art would have recognized that PP-7/8a (a TLR agonist covalently attached to a multiarm, water-soluble, non-peptidic polymer) would be a good substitution for the combination, with a reasonable expectation of success. The motivation would have been to achieve the optimal magnitude, quality and spatiotemporal characteristics of innate immune activity required for eliciting antibody and T cell immunity for applications in preventive and therapeutic vaccines for tumor therapy, as recognized by Lynn.
Claim 29 recite the limitations “wherein administration … is effective to produce an abscopal effect on the cancer”. However, the responses recited are merely intended results of the method steps positively recited. The Federal Circuit Court noted in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), (quoting Minton v. Nat'/ Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."' Id. Therefore, the recited limitation of claims 28 and 29 are given no patentable weight. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirwan (Shirwan et al., WO 2012/109203 A1, Publication Date: 2012-08-16, of record), Schön (Schön et al., Oncogene 27, 190-199, Publication Year: 2008) and Lynn (Lynn et al., Nature Biotech., 33(11):1201-1210 and Supplementary, Publication Date: 2015-10-26), as applied to claims 1, 4-6, 9-11, 18, 22-29, and further in view of, and further in view of Engel (Engel et al., Expert Rev Clin Pharmacol. 4(2): 275-289, Published Date: 2011 March). 
Shirwan, Schön and Lynn teach as set forth above. However, Shirwan, Schön and Lynn do not teach the specific administration routes encompassed by claims 13-15.  
Engel teaches the underachievement of TLR agonist therapy in the clinic is due, in part, to the impressive strength of the induced immune reactions that is applied in a nonspecific manner in the current bevy of clinical trial. The systemic effects seen by the widespread distribution of these drugs convey the toxicity and thus limits the dosing without allowing them to focus their effect on diseased tissue where the change in microenvironment is truly needed to affect outcomes. Strategies to target the sites of disease or application of the drug at cutaneous diseases improves the outcomes by focusing the alteration of the microenvironment solely to the intended site of action, thus decreasing the side effects induced from the indiscriminate activation of immune cells at nondiseased tissues. See pages 12-13 bridging paragraph.
Engel teaches that locally administered TLR agonists via topical, subcutaneous or intratumoral injections have shown some promising results in both preclinical and clinical studies. And intratumoral injection can be important in the local treatment of cancers. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to reach claimed administration methods. 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirwan (Shirwan et al., WO 2012/109203 A1, Publication Date: 2012-08-16, of record), Schön (Schön et al., Oncogene 27, 190-199, Publication Year: 2008) and Lynn (Lynn et al., Nature Biotech., 33(11):1201-1210 and Supplementary, Publication Date: 2015-10-26), as applied to claims 1, 4-6, 9-11, 18, 22-29, and further in view of Delucia (Delucia US 2008/0241139 A1, Publication Date: 10/02/2008, cited in IDS of 04/14/2021, of record)  and Smyth (Smyth et al., Nature Reviews Clinical Oncology, 2016, 13, 143-158, Publication Date: 2015-11-24, of record), as evidenced by Pub. No.: US 2004/0141950 A1. 
Shirwan, Schön and Lynn teach as set forth above. However, Shirwan, Schön and Lynn do not teach the 4-1BB agonist is an anti-CD137 antibody, or selected from urelumab and utomilumab. 
Delucia teaches that TLR stimulation induces immediate innate effector functions and also creates the necessary conditions for the initiation of adaptive immunity, See [0012].
Delucia teaches that a combination (a synergistic adjuvant) with a TLR agonist and a 4-1BB agonist, and the combination can be used for treating conditions such as cancer, See [0019].
Delucia teaches that the use of synergistic adjuvants comprising a TLR agonist and 4-1BBagonist and optionally an antigen is disclosed in U.S. Ser. No. 10/748,010 filed on Dec. 30, 2003 which application is incorporated by reference in its entirety herein. See [0019]. Appl. 10/748,010 (Pub. No.: US 2004/0141950 A1) discloses many TLR agonists, including imidazoquinoline derivatives, See [0056] of US 2004/0141950 A1.
Delucia teaches that the 4-1BB agonist is selected from an agonistic anti-4-1BB antibody or antibody fragment or a 4-1BB ligand protein, derivative, fragment, multimer or conjugate thereof, See claim 9.
Delucia teaches that the combination can be used to treat various cancers such as melanoma, breast, prostate, colon, blood, bladder, bone, brain, colorectal, head and neck, liver, lung, ovarian, pancreatic, skin, stomach, testicular, thyroid cancers, See  [0029], [0046] and [0047], and claim 25.
Smyth teaches that urelumab is an anti-CD137 antibody (4-1BB agonist). Urelumab can be used in treating multiple cancers, lymphoma and has been tested in Phase I clinical trial NCT01775631, See Table 1 and page 151, col. 1, para. 1. 
Smyth teaches that one exemplary TLR7 agonist is imiquimod. Imiquimod can be used in treating multiple cancers, including basal cell carcinoma. The compound has been tested in Phase I-III clinical trial NCT00129519, and was FDA-proved, See Table 1. Smyth teaches that TLR agonist, such as imiquimod can enhance APC function/adjuvanticity and T/macrophage effector activity, See Fig. 1 and page 152, col. 1, para. 2.
As set forth above, Shirwan, Schön and Lynn teach to treat a cancer with (ii) 4-1BB agonist + TLR agonist is covalently attached to a multi-arm, water-soluble, non-peptidic polymer (e.g. PP-7/8a). It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to choose an anti-CD137 antibody as the 4-1BB agonist, as taught by Delucia, because anti-CD137 antibody shows good therapeutic activity in combination with TLR agonist, and to pick urelumab as the 4-1BB agonist, as taught by Smyth. Because urelumab is well known in the art and has been extensively tested in clinical trial, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination.

Claims 2, 3, 12, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirwan (Shirwan et al., WO 2012/109203 A1, Publication Date: 2012-08-16, of record), Schön (Schön et al., Oncogene 27, 190-199, Publication Year: 2008) and Lynn (Lynn et al., Nature Biotech., 33(11):1201-1210 and Supplementary, Publication Date: 2015-10-26), as applied to claims 1, 4-6, 9-11, 18, 22-29, and further in view of, and further in view of Addepalli (Addepalli et al., WO 2015/125159 A1, Publication Date: 2015-08-27, cited in IDS, of record) and Smyth (Smyth et al., Nature Reviews Clinical Oncology, 2016, 13, 143-158, Publication Date: 2015-11-24, of record). 
Shirwan, Schön and Lynn teach as set forth above. However, Shirwan, Schön and Lynn do not teach comprising administering a long acting IL-2Rβ-biased agonist, e.g. RSLAIL-2, the elected species of long acting IL-2Rβ-biased agonist.
Addepalli teaches that IL-2R is a heterotrimeric protein expressed on the surface of certain immune cells that binds and responds to the IL-2 cytokine. IL-2R is made up of 3 subunits – IL-2Rα, IL-2Rβ, and IL-2Rγ, with each of IL-2Rα and IL-2Rβ having binding affinity for L-2 while IL-2Rγ alone has no appreciable affinity, See [0003].
Addepalli teaches that administration of IL-2Rβ-selective agonists would be beneficial to patients suffering from certain cancers as doing so is expected to reduce the immune-suppressing effects of regulatory T-cells while increasing CD8+ memory T-cells, thereby recruiting the patient’s own immune system to eliminate cancer cells. Optimally, such an IL-2Rβ-selective agonist would also exhibit relatively long exposure following administration, thereby further improving the patient’s response to the treatment. And the method can be further enhanced through the combination with antagonists of immunosuppressive pathways (e.g., antagonist of CTLA-4 and PD-1) See [0006] and [0007], claim 1.
Addepalli teaches a method of treating cancers via administration of IL-2Rβ-selective agonists and anti-CTLA-4 antibody, See Examples 2-4; or via administration of IL-2Rβ-selective agonists and anti-PD-1 antibody, See Example 6. And both combinations show promising anti-tumor activity, See Figs. 1-10.
Addepalli teaches RSLAIL-2, the elected species of long acting IL-2Rβ-biased agonist, See [0045], [0046], and Example 1.
Addepalli teaches that the long acting IL-2Rβ-selective agonist is administered to a patient in an IL-2Rβ-activating amount, See [0049].
Addepalli teaches various routes of administration, such as intravenous injection. Each pharmacological component of the method can be administered separately. Alternatively, two pharmacological components can be administered simultaneously. The simultaneous administration can be achieved via administration of single dosage form/formulation, See [0056].
Addepalli teaches that the method can be used to treat various cancers, such as colon carcinoma, breast cancer, lung cancer, melanoma, ovarian cancer, colorectal cancer, gastric cancer, liver cancer, thyroid cancer, kidney cancer, brain cancer, bladder cancer, See [0057] and claim 4.
Addepalli teaches that the combined immune therapy shows good efficacy, durability, specificity and long term effect in EMT6 model, See Example 7 and Fig. 21.
Smyth teaches many immunotherapy agents currently used in the clinic and/or tested in clinical trials, including Urelumab (a 4-1BB agonist), imiquimod (a TLR agonist), See Table 1.
Smyth teaches that the clinical evaluation of immunotherapy has focused primarily on single agents that target individual steps in the host antitumor immune response; however, monotherapies are unlikely to overcome the major mechanisms that impede antitumor immunity in patients because the induction, potency, and persistence of host immune responses reflect the complex interplay of different immune-cell populations with progressive tumors. Indeed, the generation of clinically effective antitumor immune responses is probably dependent on the successful manipulation of several immune processes. Human tumors are extremely heterogeneous and thus adaptive; results from preclinical and clinical studies addressing tumor resistance to targeted therapies have taught us that tumors must be attacked on several fronts, See page 144, col. 2, para. 3.
As set forth above, Shirwan, Schön and Lynn teach to treat a cancer with (ii) 4-1BB agonist + TLR agonist is covalently attached to a multi-arm, water-soluble, non-peptidic polymer (e.g. PP-7/8a). It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the effective agents, anti-CD137 antibody + TLR agonist, taught by Shirwan, Schön, Lynn,  and the effective agents RSLAIL-2, taught by Addepalli to treat cancers such as colon cancer, breast cancer, lung cancer, melanoma, ovarian cancer, colorectal cancer because Shirwan teaches that an 4-BB1 agonists are not only involved in T cell activation, it is also involved in activation of B cells, macrophages, and DC, See [0036], which would complement the activity of RSLAIL-2 in enhancing immune response for cancer therapy since RSLAIL-2 is expected to reduce the immune-suppressing effects of regulatory T-cells while increasing CD8+ memory T-cells, as taught by Addepalli. TLR agonist are effective in treating various cancers. One would have been to treat with the combined agonists because the combination of 4-1BB agonist + TLR agonist can be expected to generate enhanced activation of B cells, macrophages and DC; RSLAIL-2 can reduce the immune-suppressing effects of regulatory T-cells while increasing CD8+ memory T-cells, as taught by Addepalli, a skilled in the art would have expected the combined method to further enhance immune response in the subject because 4-1BB agonist and RSLAIL-2 may complementary activities. Furthermore, tumors are extremely heterogeneous and thus adaptive, the combined method might be more effective to decrease tumor resistance because the combined method can attack cancer on multiple fronts, as taught by Smyth. The motivation would be to address the continuing need to provide more effective treatments of cancers, as recognized by Addepalli, See [0008].

Conclusion
No claims are allowed.
All other rejections and objections set forth in the Office Action of February 3, 2022 are hereby withdrawn in view of the claim amendments and Applicant’s argument.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642